Miller, J.,
delivered the opinion of the Court.
The decision in Orendorff vs. Utz, 48 Md., 298, is decisive in favor of the ruling to which exception was taken in this case. The Court there determined that whilst the Statute of 8 & 9 Will. III, ch. 11, sec. 8, may authorize the entry of a judgment for the penalty of the bond, to stand as security for subsequent breaches, which may be recovered by scire facias thereon, it does not, when taken in connection with the provisions of the Code, Art. 15, sec. 63, prevent repeated actions on the bond as breaches thereof may occur.
. The bond sued on in the present case is in the penal sum of $31,000, conditioned for the payment of $18,500, in five annual instalments bearing interest, and commencing to fall due on the 1st of April, 1814. The last amounting to $3500 with interest, became due and paya*209ble on tlie 1st of April, 1878, and tlie breach relied on was non-payment of this last instalment. The only defence which this appeal presents to our notice, was recovery by the plaintiff in a former action on the same bond, of the sum of 819,140. This former' suit was instituted in February, 1877, and it was agreed that a judgment should he entered in that suit for the sum of 019,440, “being 015,000 of the principal then due, and 04440 interest due to April 1st, 1877.” • A judgment was accordingly entered, not for the penalty of the bond, hut for the sum of 019,440 as agreed upon by the parties. When this suit was brought the last instalment was not due, and it is manifest this instalment was not embraced in that judgment. The former recovery was only for the instalments with interest then due, and this, according to the decision referred to, constituted no bar to another action on the bond for tlie subsequently accruing breach, which consisted in the failure to pay this last instalment with interest.
(Decided 4th May, 1883.)

Judgment affirmed.